                                          Case 4:16-cv-05095-HSG Document 53 Filed 02/05/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JEFFREY MILLS,                                      Case No. 16-cv-05095-HSG
                                   8                     Plaintiff,                          ORDER LIFTING STAY, REOPENING
                                                                                             CASE
                                   9              v.

                                  10     K. MITCHELL, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          In light of the Court’s order vacating the referral to the Pro Se Prisoner Mediation Program

                                  14   and setting a briefing schedule, the Court lifts the administrative stay and closure of this action,

                                  15   and orders that this action be reopened.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 2/5/2021

                                  18                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  19                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
